Citation Nr: 0722089	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  97-00 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and J.B.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that decision, the RO effectively reached the 
merits of the veteran's petition to reopen his claim of 
service connection for PTSD and continued the previous denial 
of service connection.  Then, in November 2004, the Board 
reopened the veteran's claim, but remanded it back to the RO 
for further development.  That development has been completed 
and the case is returned to the Board for further 
consideration.

To support his claims, the veteran testified at a Travel 
Board hearing in Newark, New Jersey before the undersigned 
Veterans Law Judge of the Board.


FINDINGS OF FACT

1.  The veteran served in combat in the Republic of Vietnam.

2.  Resolving all doubt in the favor of the veteran, the 
record includes credible evidence that supports the veteran's 
claimed in-service stressors of convoy attacks and 
observation of death and injury, and a medical diagnosis of 
PTSD based upon those stressors.


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, PTSD was incurred in 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304(f) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance in 
developing their claims.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).

The Board is granting the veteran's PTSD claim, so any 
concerns about whether there has been compliance with the 
notice and duty to assist provisions of the VCAA are 
inconsequential.  Cf. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary of VA not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  This is akin to the situation here inasmuch as the 
mere fact that the Board is granting the claim, in full, 
necessarily means no further notification or development of 
the claim is needed since the requested benefit is being 
granted, regardless.

Factual Background

Service medical records, to include the veteran's discharge 
examination, are negative for any psychiatric condition.

VA medical records from May to June 1986 show admission for a 
one month hospital course to treat the veteran's 
polysubstance abuse.

VA records from January 1988 show further inpatient treatment 
for polysubstance abuse.  The veteran was hospitalized with 
complaints of depression.  He apparently was admitted after 
reporting being attacked with a knife on the streets.  
Improvement was noted during his treatment, and upon 
discharge the veteran was given an Axis I diagnosis of 
polysubstance dependence, drug induced affective psychosis.  
VA physician's notes from February 1988 included an order for 
a psychiatric consultation relating to PTSD, schizophrenia, 
and chronic depression.

A VA discharge report from June 1990 reflects an Axis I 
diagnosis was for alcohol dependence.  At this time, the 
veteran reported prior treatment for depression secondary to 
PTSD in 1988.

Records from November 1991 show admission to VA facilities.  
In the discharge report, the veteran indicated that he was 
scared in combat, so a positive combat history was indicated.  
The veteran also indicated that he heard voices during 
service in Vietnam, but that he didn't seek medical help to 
avoid the stigma of mental illness.  The veteran's Axis I 
diagnosis at discharge was alcohol dependence; rule out 
schizophrenia versus organic psychosis, cocaine.  His 
prognosis indicated a potential for relapse.

Records from December 1991 indicate the veteran sought a 
psychiatrist for renewal of psychotropic medications.  Other 
VA records through September 1999 show ongoing treatment and 
diagnoses for schizophrenia, depression, and substance abuse.  
A VA outpatient note from September 1999 indicates a 
diagnosis substance abuse, but notes the need to rule out 
PTSD.  A discharge report from October 1999 includes PTSD as 
an Axis I diagnosis.

The veteran underwent a VA mental status examination in 
October 2001.  At that time, he stated that he was in combat, 
to include an incident where his convoy was ambushed.  He 
reported seeing people killed.  The examiner noted the 
veteran took Prolixin and Cogentin and had four prior 
psychiatric hospitalizations.  The veteran's subjective 
complaints included nightmares, flashbacks, startle response, 
irritability and occasional depression with diminished 
energy.  After a mental status examination, the veteran was 
found to exhibit some symptoms of PTSD.  He was assigned an 
Axis I diagnosis of PTSD at this time.

In a letter received in May 2002, the veteran reported that 
he was assigned to the 54th Transportation Battalion and 
stationed in Qui Nhon from December 1967 to December 1968.  
He reported being ambushed while participating in a convoy in 
the summer of 1968.  He reported an intense exchange of 
gunfire that resulted in a Lieutenant losing half of his 
head.  He then stated that he was detailed to perform a body 
count, where he witnessed dead bodies.  He also reported 
being stationed in Binh Khe and Phu Bai.

In a March 2003 PTSD initial evaluation, a VA physician 
reviewed the veteran's claims file and stated that the 
veteran's Axis I diagnosis should include both paranoid 
schizophrenia and PTSD.

In June 2003, the veteran underwent another VA examination, 
by the same VA physician who evaluated the veteran in October 
2001 and March 2003.  The report cited the veteran's 
pertinent history and his complaints of having been ambushed.  
The veteran reported symptoms such as nightmares, flashbacks, 
hypervigilance, startle reflex, and depression.  After a 
mental status examination, the veteran was given an Axis I 
diagnosis of PTSD, with alcohol dependence in remission.

In September 2003, the same VA examiner again provided an 
opinion on the veteran's mental status.  The examiner opined 
that the veteran was probably self-medicating with alcohol to 
treat his history of paranoid schizophrenia.  The examiner 
added that the veteran's PTSD symptoms would also worsen his 
emotional state and lead to further alcohol abuse.  
Therefore, the examiner wrote, PTSD contributed to the 
veteran's alcohol abuse.  The examiner also indicated that 
separating the symptoms of the veteran's various mental 
conditions was not possible.

In a lay statement submitted by the veteran's spouse in March 
2004, the veteran was said to have problems sleeping and 
thinking that someone is calling him a fool.  She said that 
he told her about his war experiences in Vietnam and that he 
walks around the house at night.  She also said he dreams of 
someone shooting at him.

The veteran underwent a hearing in September 2004.  At this 
time, the veteran's representative indicated that the veteran 
participated in combat in the Republic of Vietnam in July 
1968.  He specifically cited an incident where another 
soldier, R.H., was shot in the arm.  This soldier was said to 
be part of the same unit, 54th Battalion of the 666 
Transportation Company.  The veteran reported that R.H. 
received the Purple Heart and was treated in-country for 
three months.  The veteran's representative stated that the 
veteran found this very traumatic.

For his part, the veteran testified to going on daily convoys 
to take supplies to the front line.  He reported he was 
assigned to carry ammunition up Route 1, and that he was a 
specialist in driving 2 and 1/2 ton trucks.  He reported 
being subjected to an ambush that started with a landmine 
exploding under a truck, directly in front of the veteran.  
The veteran testified he saw a lieutenant and his best friend 
get shot.  He also reported being in a gunfight with four 
enemy soldiers.

Based on the veteran's more detailed stressor report, the 
Center for Unit Records Research [now referred to as the 
Joint Services Records Research Center (JSRRC)] determined 
that the 666th Transportation Company was subject to numerous 
ambushes and sniper fire in the timeframe of the veteran's 
service.  There was no historical record of R.H. being 
wounded in action.  The attack closest to the time of the 
veteran's account was from April 1969.  Also, the list of 
those killed in action from the veteran's unit during 1968 
included three enlisted personnel.

Law and Analysis

A veteran is entitled to service connection for disability 
resulting from a disease or an injury incurred or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
In addition, service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established by 
recognized military combat citations or other official 
records.  38 C.F.R. § 3.304(f) (2006); see, too, Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If the evidence establishes the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2006).  See also 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another independent source that corroborates his testimony or 
statements, such as service records.  See Cohen, 10 Vet. App. 
at 146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).  The available sources for corroboration of a claimed 
stressor are not necessarily limited to service records [as 
previously required prior to the adoption of 38 C.F.R. § 
3.304(f)], but may also include other sources of evidence.  
See Cohen, 10 Vet. App. at 143, citing to M21- 1, Part VI, 
para 7.46(f) (Sept. 21, 1992); M21-1, Subch. XII, para 
50.45(d) (1989).

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
But corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

The finding as to whether a veteran has submitted sufficient 
corroborative evidence of claimed in-service stressors is a 
factual determination.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  And in both Pentecost and Suozzi, it was 
held that specific evidence that a veteran was actually with 
his unit at the time of an attack is not required to verify 
that attack as a PTSD stressor.  In Suozzi, 10 Vet. App. at 
310-11, the Court determined that evidence that the veteran's 
company received heavy casualties during an attack consisting 
of copies of radio logs of that incident, was sufficient to 
reopen his claim for service connection for PTSD, even 
without specific evidence of the veteran's presence with the 
company during that particular incident.  Also, Pentecost, 16 
Vet. App. at 128-29 held that the Board had interpreted the 
corroboration requirement too narrowly by requiring the 
veteran to demonstrate his actual proximity to and 
participation in rocket and mortar attacks.  The Court 
indicated in this respect that although the veteran's unit 
records did not specifically show that he was present during 
the alleged rocket attacks, "the fact that he was stationed 
with a unit that was present while such attacks occurred 
would strongly suggest that he was, in fact, exposed to the 
attacks."  Id.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2006); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996); 
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)

In this case, the veteran contends that he suffers from PTSD 
as a result of being attacked while on a convoy in Vietnam as 
part of the 666th Transportation Company near Qui Nhon in 
July 1968.

As a threshold consideration, the Board finds that combat 
service is shown by the evidence of record.  Service medical 
and personnel records do not show indications of combat 
service, such as the veteran's receipt of combat related 
citations to include the Purple Heart or the Combat Infantry 
Badge.  However, the veteran's MOS was that of a light 
vehicle driver, which could indicate the possibility of 
having been attacked in a convoy.  Furthermore, the records 
obtained by the RO in an effort to verify the veteran's 
claimed stressor show that the 666th Transportation Company 
did come under attack during the time he was in Vietnam.  
While there is no indication that any of these attacks were 
directed at the veteran or any convoy in which he may have 
driven, such verification is not required as proof of combat 
service.  See Souzzi, supra.  For example, the veteran's 
principle stressor claim involves an ambush on Highway 1 in 
July 1968.  The veteran reports witnessing the death of 
lieutenant, and that R.H. was wounded.  Unit records obtained 
indicate that the veteran's 666th Transportation Company was 
subject to numerous ambushes and sniper fire in the timeframe 
of the veteran's service.  Also, while the specific deaths 
and injuries reported by the veteran are not shown, the list 
of those killed in action from the veteran's unit during 1968 
did include three soldiers.  Giving the veteran the benefit 
of the doubt, this evidence is sufficient confirmation both 
his combat service and his claimed stressors.

Records from October 1999 show a discharge diagnosis of PTSD.  
This diagnosis was repeated by a VA physician who saw the 
veteran in October 2001, June 2003.  Most of these diagnoses 
for PTSD were based on the veteran's service history, to 
include his accounts of in-service stressors.  In addition, 
the VA examiner who saw the veteran in September 2003 said 
the veteran had PTSD, and she discussed the interaction of 
this and other psychiatric conditions.  So, the veteran has a 
verified stressor and a diagnosis of PTSD based upon that 
stressor.  See 38 C.F.R. § 3.304(f).  Accordingly, he has met 
the requirements for a grant of service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted, 
subject to the rules and payment of monetary benefits


____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


